Order unanimously affirmed with costs. Memorandum: Supreme Court properly granted plaintiffs’ cross motion for partial summary judgment on liability under Labor Law § 240 (1). James Golda (plaintiff) was installing a gas meter when he was injured; that activity constitutes an "alteration” of the premises within the meaning of the statute (Atwell v Mountain Ltd., 184 AD2d 1065; Dedario v New York Tel. Co., 162 AD2d 1001, 1003). Although there is no proof that the ladder plaintiff was using was defective, he fell while working at an elevated work site as a result of the absence of adequate safety devices, and thus was entitled to partial summary judgment on liability under the statute (see, Ellis v Hammond & Irving, 217 AD2d 923). (Appeal from Order of Supreme Court, Erie County, Rath, Jr., J. — Labor Law.) Present — Denman, P. J., Pine, Wesley, Balio and Davis, JJ.